Fourth Court of Appeals
                                            San Antonio, Texas

                                                  JUDGMENT
                                               No. 04-19-00345-CV

                       IN THE INTEREST OF S.M.P.M. and N.J.M., Jr., Children

                        From the 288th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2018-PA-00964
                               Honorable Richard Garcia, Judge Presiding 1

         BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

           We order that no costs be assessed against appellant S.C. because she is indigent.

           SIGNED November 13, 2019.


                                                            _____________________________
                                                            Beth Watkins, Justice




1
    The Honorable Genie Wright signed the order that is the subject of the appeal.